902 F.2d 1569
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Johnny Melvin HOLLAND, Plaintiff-Appellant,v.Martha Layne COLLINS;  Barbara Jones;  John C. Runda;William R. Young;  William B. Pettus;  Marion Thompkins;George Million;  Victor Hollowell;  Larry Chandler;  Al C.Parke;  Steve Berry;  Bertner Taylor;  John C. Wigginton;Kevin Vaughn;  S. Ratterman, Defendants-Appellees,William Cunningham, Defendant.
No. 89-6493.
United States Court of Appeals, Sixth Circuit.
May 16, 1990.

Before KENNEDY and RYAN, Circuit Judges, and GEORGE CLIFTON EDWARDS, Jr., Senior Circuit Judge.

ORDER

1
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Johnny Melvin Holland moves for counsel and appeals from the district court's judgment granting defendant's motion for summary judgment and denying Holland's motion to vacate partial summary judgment in this 42 U.S.C. Sec. 1983 prisoner civil rights case.  Holland raised issues concerning his extradition and parole, security classification, grievances, personal safety, institutional account, and legal papers.  He requested damages and injunctive relief.


3
In various orders, the district court granted summary judgment to the defendants.  The court held that the prosecutors were immune from suit;  that the extradition, parole, and security classification issues did not involve constitutionally protected rights;  and that the remaining issues did not involve any harm as a result of the defendant's actions.


4
Upon an examination of the record, we conclude that the district court properly disposed of Holland's claims.  Accordingly, the motion for counsel is denied.  The district court's judgment is affirmed pursuant to Rule 9(b)(5), Rules of the Sixth Circuit.